1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3    NEILL SAMUELL,                                     Case No. 2:18-cv-00111-APG-CWH
4                                          Plaintiff                   ORDER
5           v.
6    LT. OWENS et al.,
7                                      Defendants
8
9          Pursuant to the screening order, the status report for the 90-day stay was due on

10   March 21, 2019. (ECF No. 4). Defendants have not filed their 90-day status report.

11   Defendants must file a status report on or before Friday, April 12, 2019.

12
13         DATED March 29, 2019.

14
15                                            UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
